Morton, J.
These exceptions cannot be sustained.
I. The refusal of the presiding judge to grant a continuance or postponement was a matter within his discretion and not open to exception. Commonwealth v. Donovan, 99 Mass. 425.
2. The presiding judge properly refused to rule that there was no evidence to warrant the jury in finding the defendant guilty. It was proved that the miscarriage of Sarah E. Sullivan was effected by violence. The witness Wyman testified that she and Sullivan went to the defendant’s house for the purpose of procuring the abortion ; that Sullivan disclosed her condition to the defendant and was alone with her for some fifteen minutes, the witness being sent out of the room; that, on the night following, Sullivan suffered great pain, and that, two days after, they left the hotel and went to the defendant’s house, where they remained two or three days, Sullivan being under the care of the defendant. This testimony, if believed, taken in connection with the fact that the defendant falsely testified that the two girls were never in her house, would justify the jury in finding the defendant guilty.
3. The instructions as to the corroboration of the witness Wyman were sufficiently favorable to the defendant. Upon the facts disclosed in the bill of exceptions, the witness does not appear to have been an accomplice of the defendant. Commonwealth v. Boynton, 116 Mass. 343, and cases cited.
But, if she was an accomplice, the instructions that the jury might consider “ the testimony of Stickney, as also the fact that Wyman was able to describe accurately the interior of the defendant’s house, and the fact, if they so found, that Sullivan *25and Wyman were taken into the house of the defendant on the evening of May 12,” as corroborative of her testimony, was correct.
The fact that the two girls went to the defendant’s house on the evening of May 12 was material, the defendant having sworn that they were never in her house. Stickney testified that on that evening “ he drove the two girls in his hack from their lodging to the corner of D Street and Broadway, in South Boston, where the defendant lived, and left them upon the sidewalk, but did not know where they went.” This tended to corroborate Wyman upon an issue which was a material one. Commonwealth v. Larrabee, 99 Mass. 413. Commonwealth v. Scott, 123 Mass. 222. And, if the testimony satisfied the jury that the girls did go to the defendant’s house on the evening of May 12, that fact would tend to corroborate Wyman upon other parts of the case.
The fact that Wyman’s description of the internal arrangements of the defendant’s house was accurate also tended to corroborate her testimony. As we have seen, the question whether Wyman had ever been in the house was a material issue. This distinguishes the case from Commonwealth v. Bosworth, 22 Pick. 397, cited by the defendant.
The fact that the interior of the house was as she described it was proved by other witnesses. This fact tended to show that "she had been inside the house, and thus to confirm her testimony.
The argument that she had opportunity to confer with other witnesses, and thus obtain a description of the house, goes to the weight of the testimony and not to its competency as corroborative evidence. Exceptions overruled.